                                            Case 4:20-cv-03036-HSG Document 10 Filed 07/02/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY D. LACY,                                        Case No. 20-cv-03036-HSG
                                   8                    Petitioner,                          ORDER TO SHOW CAUSE;
                                                                                             GRANTING LEAVE TO PROCEED IN
                                   9              v.                                         FORMA PAUPERIS; DENYING
                                                                                             REQUEST FOR APPOINTMENT OF
                                  10     PAUL MYAMOTO,                                       COUNSEL
                                  11                    Respondent.                          Re: Dkt. Nos. 2, 9
                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner incarcerated at San Francisco County Jail, has filed a pro se

                                  14   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from

                                  15   Marin County Superior Court. Dkt. No. 1 at 1. His request to proceed in forma pauperis is

                                  16   GRANTED. Dkt. No. 2.

                                  17                                             BACKGROUND

                                  18           Petitioner was convicted by a Marin County jury of robbery (Cal. Penal Code § 211). Dkt.

                                  19   No. 1 at 2. In February 2016, petitioner was sentenced to 105 years to life. Dkt. No. 1 at 1. In

                                  20   2016, the state appellate court affirmed the conviction and sentence. Dkt. No. 1 at 3. In 2018, the

                                  21   California Supreme Court denied the petition for review. Dkt. No. 1 at 3. Petitioner reports that

                                  22   he has not previously filed any other petitions with respect to this conviction in any court, state or

                                  23   federal. Dkt. No. 1 at 3. The instant petition was signed by petitioner on March 16, 2020; sent by

                                  24   Prisoner Legal Services to the Court on or about April 24, 2020, and received by this Court on

                                  25   April 27, 2020. Dkt. No. 1-1 and Dkt. No. 1-2.

                                  26                                              DISCUSSION

                                  27   A.      Standard of Review

                                  28           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                            Case 4:20-cv-03036-HSG Document 10 Filed 07/02/20 Page 2 of 5




                                   1   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                   3   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                   4   an order directing the respondent to show cause why the writ should not be granted, unless it

                                   5   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                   6   U.S.C. § 2243.

                                   7   B.      Claims

                                   8           Petitioner alleges the following grounds for federal habeas relief: (1) the trial court erred in

                                   9   admitting petitioner’s statements that were obtained in violation of Miranda v. Arizona, 384 U.S.

                                  10   436, 471 (1966),and Edwards v. Arizona, 451 U.S. 477, 481-82 (1981); and (2) the trial court

                                  11   erred in admitting evidence of petitioner’s prior crimes. Liberally construed, the claims appear

                                  12   cognizable under § 2254 and merit an answer from respondent.1 See Zichko v. Idaho, 247 F.3d
Northern District of California
 United States District Court




                                  13   1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs of habeas

                                  14   corpus liberally).

                                  15   C.      Proper Respondent

                                  16           Petitioner has named both Sheriff Paul Miyamoto and Attorney General Xavier Becerra as

                                  17   respondents. There is generally only one proper respondent to a given petitioner’s habeas petition.

                                  18   Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004). When the habeas challenge is to present physical

                                  19   confinement and the petitioner is held within the United States, the default rule is that the proper

                                  20   respondent is the petitioner’s “immediate custodian,” usually the warden of the facility where the

                                  21   petitioner is held. Id. at 433-36; see also Brittingham v. United States, 982 F.2d 378, 379 (9th Cir.

                                  22   1992) (proper respondent in federal habeas action is petitioner’s immediate custodian, which is

                                  23   defined as person having day-to-day control over petitioner and the only person who can produce

                                  24   “the body” of petitioner). Sheriff Miyamoto is therefore the only proper respondent in this action.

                                  25   The Court DISMISSES Attorney General Xavier Becerra from this action.

                                  26
                                       1
                                  27    It appears that this petition may be barred by the one-year statute of limitations set forth in the
                                       Anti-Terrorism and Death Penalty Act (“AEDPA”). See 28 U.S.C. 2244(d). According to the
                                  28   petition, the California Supreme Court denied review in 2018. Dkt. No. 1 at 3. The instant
                                       petition was placed in the mail on or about April 24, 2020. Dkt. No. 1-1 and Dkt. No. 1-2.
                                                                                         2
                                            Case 4:20-cv-03036-HSG Document 10 Filed 07/02/20 Page 3 of 5




                                   1   D.      Request for Appointment of Counsel

                                   2           Petitioner has requested appointment of counsel. Dkt. No. 9. The Sixth Amendment’s

                                   3   right to counsel does not apply in habeas corpus actions. See Knaubert v. Goldsmith, 791 F.2d

                                   4   722, 728 (9th Cir. 1986). 18 U.S.C. § 3006A(a)(2)(B) authorizes a district court to appoint

                                   5   counsel to represent a habeas petitioner whenever “the court determines that the interests of justice

                                   6   so require” and such person is financially unable to obtain representation. The decision to appoint
                                       counsel is within the discretion of the district court. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th
                                   7
                                       Cir. 1986). The courts have made appointment of counsel the exception rather than the rule by
                                   8
                                       limiting it to: (1) capital cases; (2) cases that turn on substantial and complex procedural, legal or
                                   9
                                       mixed legal and factual questions; (3) cases involving uneducated or mentally or physically
                                  10
                                       impaired petitioners; (4) cases likely to require the assistance of experts either in framing or in
                                  11
                                       trying the claims; (5) cases in which the petitioner is in no position to investigate crucial facts; and
                                  12
Northern District of California
 United States District Court




                                       (6) factually complex cases. See generally 1 J. Liebman & R. Hertz, Federal Habeas Corpus
                                  13
                                       Practice and Procedure § 12.3b at 383-86 (2d ed. 1994). Appointment is mandatory only when the
                                  14
                                       circumstances of a particular case indicate that appointed counsel is necessary to prevent due
                                  15
                                       process violations. See Chaney, 801 F.2d at 1196.
                                  16
                                               Petitioner has proffered no reasons why he requires appointment of counsel and the record
                                  17
                                       does not indicate that justice requires the appointment of counsel. The Court exercises its
                                  18   discretion and DENIES petitioner’s request for appointment of counsel without prejudice to sua
                                  19   sponte appointing counsel if circumstances so require.
                                  20                                              CONCLUSION
                                  21           For the foregoing reasons and for good cause shown, the Court orders as follows.
                                  22           1.     The Court DISMISSES Attorney General Xavier Becerra from this action. The
                                  23   Clerk is directed to correct the spelling of respondent’s name in the docket from Myamoto to
                                  24   Miyamoto.
                                  25           2.     Petitioner’s request to proceed in forma pauperis is GRANTED. Dkt. No. 2.
                                  26           3.     Petitioner’s request for appointment of counsel is DENIED. Dkt. No. 9.
                                  27           4.     The Clerk shall serve electronically a copy of this order upon the respondent and
                                  28
                                                                                          3
                                            Case 4:20-cv-03036-HSG Document 10 Filed 07/02/20 Page 4 of 5




                                   1   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                   2   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                   3   the Electronic Case Filing System for the Northern District of California at Dkt. No. 1. The Clerk

                                   4   shall serve by mail a copy of this order on petitioner.

                                   5           5.     Respondent shall file with the Court and serve on petitioner, within sixty (60) days

                                   6   of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   7   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                   8   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                   9   petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  10   that are relevant to a determination of the issues presented by the petition.

                                  11           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  12   Court and serving it on respondent within thirty (30) days of the date the answer is filed.
Northern District of California
 United States District Court




                                  13           6.     Respondent may file, within sixty (60) days, a motion to dismiss on procedural

                                  14   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  15   Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file with the

                                  16   Court and serve on respondent an opposition or statement of non-opposition within twenty-eight

                                  17   (28) days of the date the motion is filed, and respondent shall file with the Court and serve on

                                  18   petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  19           7.     Petitioner is reminded that all communications with the Court must be served on

                                  20   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  21   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  22   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  23   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  24   1997) (Rule 41(b) applicable in habeas cases).

                                  25           8.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                  26   granted provided they are filed on or before the deadline they seek to extend.

                                  27   //

                                  28   //
                                                                                          4
                                         Case 4:20-cv-03036-HSG Document 10 Filed 07/02/20 Page 5 of 5




                                   1         This order terminates Dkt. Nos. 2, 9.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 7/2/2020

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
